DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This application is in condition for allowance except for the following formal matters: 
 	Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Both claims are directed to a computer (or processor) executing a program directed to a method for generating a control signal for a motor.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach a method for generating a motor control signal comprising at least: obtaining an acceleration segment signal to start a vibration tactile effect, a constant segment signal for achieving a low frequency vibration, and an attenuating segment signal for decreasing a vibration quantity of the motor in a low frequency, wherein the frequencies of the constant segment signal and the attenuating segment are lower that the frequency of the acceleration segment and an idle period with no output signal is outputted between the acceleration segment signal and the constant segment signal .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the PTO-892 form describe several controllers for generating motor control signals that cause vibration tactile effects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RINA I DUDA/Primary Examiner, Art Unit 2846